At the outset, allow me
to congratulate you, Sir, on your assumption of the
presidency of the General Assembly at the current
session and to wish you every success in discharging
your duties.
I would also like to pay full tribute to your
predecessor, Minister Gurirab, whose vast diplomatic
experience and able guidance throughout the fifty-
fourth session greatly contributed to its success and to
the ultimate triumph of the Millennium Summit.
It has been only 10 days since the historic event
of the Millennium Summit secured an unprecedented
quorum of the world's leaders to discuss at the highest
level the role and place of the United Nations in the
system of international relations in the new era. By
adopting the Millennium Declaration, the international
community clearly demonstrated its support for the
fundamental purposes and principles of the United
Nations Charter, which continue to be the basis of
international law and the main instrument that governs
international relations.
Ukraine's active participation in the work of the
Millennium Summit and in the Security Council
Summit, which was held on the initiative of the
6

President of Ukraine, testifies to the special importance
that my country attaches to the activities of this
universal Organization.
Like most other States — and the Millennium
Summit unequivocally reconfirmed this — Ukraine
denounces the threat or use of force as a means of
solving inter-State problems. We strongly believe that
only the United Nations possesses both the relevant
powers and the wide range of tools and mechanisms to
address today's major global problems. These problems
are the same today as they were several decades ago:
war, poverty, inequality in distribution of resources,
repression and discrimination.
Having gathered on 7 September at the level of
heads of State and Government for the second time in
United Nations history, the Security Council reaffirmed
its readiness to bear an essential share of responsibility
for building a world free of fear, poverty and injustice.
We consider the most important achievement of
the Security Council Summit to have been the
commitment, reaffirmed at the highest level, to
ensuring the effective functioning of the system of
collective security and to enhancing the efficiency of
available mechanisms for preserving peace and, in
particular, for conducting peacekeeping operations. We
believe that the United Nations will not be able
adequately to respond to the challenges to peace and
security in the twenty-first century unless its
peacekeeping potential is enhanced. Ukraine welcomes
the report of the Panel on United Nations Peace
Operations, chaired by Ambassador Brahimi. My
country finds most of its recommendations substantial
and far-reaching and calls for their speedy
implementation.
Ukraine has always considered United Nations
peacekeeping to be one of the most important raisons
d'etre of this Organization, which is called upon “to
save succeeding generations from the scourge of war”.
That is precisely why since 1992 more than 12,000
representatives of Ukraine have participated in 20
United Nations peacekeeping operations and missions.
Since the beginning of this year, Ukraine, fully
recognizing its additional responsibility for
maintaining international peace as a member of the
Security Council, has increased twentyfold its
contribution to peacekeeping operations.
In the course of the past eight months alone,
Ukraine has deployed a contingent of 650 troops with
the United Nations Interim Force in Lebanon
(UNIFIL). We have also sent a group of military
observers to the United Nations Organization Mission
in the Democratic Republic of the Congo (MONUC),
to Ethiopia and Eritrea, and have sent a group of
civilian police to the United Nations Transitional
Administration in East Timor (UNTAET). The
deployment of a special Ukrainian police unit of 115
servicemen with the United Nations police force in
Kosovo is being completed this week. Our military
contingent earmarked for the United Nations operation
in the Democratic Republic of the Congo stands in full
operational readiness.
Regrettably, it is common knowledge that human
history can be called a chronicle of continuous wars
and conflicts. I hope that at the end of the second
millennium, having learned from its tragic past,
humankind has finally grasped the simple truth — that
it is necessary to fight the fires of wars long before
they have erupted, because even the costliest peace is
much better than the cheapest war. This leads me to
emphasize the importance of the most expeditious and
effective implementation of the proposal put forward
by the President of Ukraine at the Millennium Summit
and at the Security Council Summit. He spoke in
favour of developing a comprehensive United Nations
conflict prevention strategy, based on the large-scale
use of preventive diplomacy and peace-building.
Ukrainian experts stand ready for this work. I am glad
to note that almost all the leaders who addressed the
Millennium Summit recognized preventive action as a
priority for the United Nations in maintaining peace.
In our view, the concept of regional centres on
conflict prevention can become a practical step towards
developing a relevant United Nations strategy. In this
context, Ukraine's recent proposal to establish a
regional centre for ethnic studies in Kyiv, under the
auspices of the Organization for Security and
Cooperation in Europe (OSCE), deserves proper
attention. We think that the activities of such a centre,
authorized to monitor current developments in the
sphere of inter-ethnic relations in the OSCE region and
directed at the timely detection of dangerous separatist
tendencies, will be conducive to a further elaboration
of the United Nations preventive strategy in
cooperation with the OSCE.
My country is keenly following the process of
conflict settlement in the neighbouring Balkans, the
troublesome region of Europe. While developments in
7

Bosnia give us sufficient grounds for optimism about
the future of its peoples, the situation in Kosovo still
causes us serious concern. We are confident that a
peaceful settlement in Kosovo has to be pursued in
strict compliance with Security Council resolution
1244 (1999), with full respect for the sovereignty and
territorial integrity of the Federal Republic of
Yugoslavia. In our view, it is impossible to resolve this
problem without determining the future status of
Kosovo following negotiations between the Federal
Republic of Yugoslavia and the authorized
representatives of the province.
Ukraine is determined to intensify efforts aimed
at promoting the final peaceful settlement of the so-
called “frozen” conflicts in the post-Soviet territories,
particularly in Abkhazia, Georgia; Nagorny Karabakh,
Azerbaijan; and Transdniestria, Moldova. As a member
of the group of Friends of the Secretary-General, which
is promoting a peaceful settlement of the almost
decade-long Georgian-Abkhaz conflict, Ukraine cannot
but be concerned about the lack of real progress
towards peace in the region. I once again confirm the
invitation by President Kuchma to host in Yalta the
next round of negotiations between the Georgian and
Abkhaz sides aimed at confidence-building.
President Kuchma has also presented a feasible
plan for the settlement of the Transdniestria conflict,
based on the principle of “acquired status” acceptable
to all conflicting parties. Ukraine, together with the
OSCE, is currently examining the possibility of
reorganizing the peacekeeping mission in the region,
which will be made up of peacekeeping contingents
from Ukraine, Russia and other OSCE members. We
very much hope that in the long run these initiatives
will reinvigorate the process of resolving the conflict.
The credibility of the United Nations will always
be measured by its ability to provide an adequate
response to threats to peace and security in every
region of the world. Today this principle should be
upheld by giving special attention to the problems of
the African continent. The untold sufferings of the
peoples of Africa, resulting from both intra-State and
inter-State conflicts, are unlike those in any other part
of the globe.
Ukraine is determined to make a practical
contribution to United Nations peace efforts aimed at
resolving conflicts in Africa. This determination is
reinforced by our aspiration to expand trade and
economic cooperation with our African partners. Let
me repeat the words of the President of Ukraine at the
Security Council Summit:
“Ukraine looks forward to a century of African
renaissance and stands ready to hasten its
arrival.” (S/PV.4194, p. 13)
I would like to underline that, in resolving
conflicts in Africa the international community has no
alternative but to promote the need for strict adherence
to the principles of sovereignty, political independence
and territorial integrity of the countries of the region.
This has to be particularly emphasized in relation to the
conflict in the Democratic Republic of the Congo, the
most dangerous challenge to peace at the turn of the
century. Ukraine calls on all parties to the Lusaka
Agreement to comply fully with the relevant Security
Council resolutions and to implement their own
commitments.
The recent events in Sierra Leone have become a
serious test for our Organization. They prove the urgent
need to consolidate international efforts, with a view to
strengthening the effectiveness of United Nations
peacekeeping.
I reiterate our position on the need to continue
enhancing the sanctions regime against Angola's rebel
group, UNITA. We are convinced that reducing
UNITA's ability to wage war is an essential
prerequisite for restoring peace in Angola. It should
also be borne in mind that the sanctions have to be
accompanied by greater international efforts to resolve
this long-lasting conflict.
We note with optimism the latest developments in
the process of settlement in Somalia. This long-
suffering nation is painfully but steadily overcoming
the obstacles in its path to peace and stability.
Over the past year an important step forward was
taken in advancing one of the integral parts of the
Middle East peace process — its Israeli-Lebanese
component. The withdrawal of Israeli troops from
southern Lebanon in compliance with Security Council
resolution 425 (1978) has created new conditions for
further progress in the whole process. Ukraine
sincerely hopes that Israel and Syria will also be able
to achieve a breakthrough in their stalled negotiation
process in the near future, and calls upon the parties to
resume the dialogue as soon as possible.
8

We are following closely the process of solving
the core issue of the Middle East problem — the
question of Palestine. It is our firm belief that the
political wisdom and farsightedness of the Israelis and
Palestinians will eventually help them to reach a
mutually acceptable compromise. We welcome the
10 September decision by the Palestinian Central
Council to postpone the date of proclamation of the
State of Palestine. Ukraine hopes that, following
strenuous efforts on both sides, the Palestinian people
will finally exercise their right to self-determination
and to their own statehood.
The promotion of disarmament and nuclear non-
proliferation are among the crucial issues before the
United Nations and the whole international community
at the turn of the century. We are convinced that those
processes should go along with the overall
improvement of the international situation in other
spheres, the creation and practical implementation of
universal security guarantees, unconditional adherence
by States and international organizations to the norms
and basic principles of international law and the
consolidation of an atmosphere of mutual trust.
As a country which has made outstanding
contributions to the process of practical nuclear
disarmament, Ukraine fully shares the concern that the
attention of the international community to this issue
has substantially decreased. We believe that nuclear
disarmament and non-proliferation are the cornerstones
of international security and a means of averting a
global conflict. In our view, achieving the universality
of the Nuclear Non-Proliferation Treaty and the
Comprehensive Test-Ban Treaty is the best way to
prevent nuclear proliferation and to ensure the
elimination of nuclear weapons. It is the nuclear States
that should be in the vanguard of this process.
The problem of illegal arms trafficking, which
has acquired a global dimension, also requires a
universal approach to its solution. The key role of the
United Nations is indispensable in consolidating the
international efforts to fight this evil.
Turning now to the problem of the Security
Council-imposed sanctions, I would like to reaffirm the
position of my country on this issue. Sanctions were
designed as a powerful tool to ensure the
implementation of the Council's decisions. However,
they were eventually turned into ineffective and
sometimes even harmful instruments. It is therefore
absolutely necessary to develop a clear and coherent
methodology for the imposition and lifting of sanctions
that takes into consideration the concerns of innocent
civilian populations and the interests of third countries.
Ukraine supports the recent Security Council
practice of defining time limits of sanctions at the stage
of their imposition. We believe that it is of primary
importance to develop objective criteria and
mechanisms for assessing the effectiveness of sanctions
and their impact — including on the target State. We
also support the immediate lifting of sanctions when
there are sufficient grounds to believe that they have
served their purpose. This is indeed the case as far as
the sanctions against Libya are concerned, where the
Security Council should move, as soon as possible, to
the next stage and take a long-overdue action.
Among the major challenges of the new century,
the problem of HIV/AIDS occupies a special place.
AIDS has become an epidemic of global proportions
with enormous human and social ramifications that go
far beyond the province of health alone. The time has
come for the United Nations to elaborate a
comprehensive agenda for action against this
pandemic. Aware of the magnitude of this problem, the
delegation of Ukraine, together with other sponsors has
promoted the convening, as a matter of urgency, of a
special session of the General Assembly on that
question. We are encouraged by the wide support for
this idea and look forward to further work towards its
realization.
We are convinced that the multilateral forms of
international cooperation have played and will continue
to play a decisive role in the attainment of the goals of
sustainable development. We support the reform efforts
of the Administrator of the United Nations
Development Programme (UNDP) for improving the
situation in the field of mobilization of resources and
enhancing the efficiency and effectiveness of its work.
During the difficult period of economic
transition, the assistance to Ukraine by UNDP plays an
important role by streamlining the efforts of various
international partners. It also helps to alleviate the
complex problems related to the elimination of the
Chernobyl disaster's consequences and the
decommissioning of the Chernobyl nuclear power
plant.
I would like to take this opportunity to express
our gratitude to the countries participating in the July
9

donors' conference in Berlin, which pledged more than
$320 million of additional funding for the
transformation of the shelter facility into an
environmentally safe system. Almost $50 million still
needs to be raised to reach the amount required, and we
count on continuing international assistance in this
regard. I believe this could be effectuated within the
framework of the United Nations Chernobyl
programme. Let me underline that these funds will be
aimed mainly at the implementation of realistic
objectives, specifically the decommissioning and
eventual closing down of the Chernobyl nuclear power
plant by 15 December 2000, a decision that was
reconfirmed by the President of Ukraine at the
Millennium Summit.
We also hope that consideration at the current
session of the General Assembly of the item relating to
the integration of the countries with economies in
transition into the world economic system will make it
possible to elaborate a common strategy to solve
specific problems of these countries.
In this context, we attach great importance to the
accession of Ukraine to the World Trade Organization.
International economic cooperation at the regional
level is also of significance for Ukraine. I mean, in
particular, the development of our relations with the
European Union and interaction within the framework
of the Black Sea Economic Cooperation Organization
and the Georgia, Ukraine, Uzbekistan, Azerbaijan and
Republic of Moldova (GUUAM) group.
Fulfilling the concept of “human rights for all” in
the next century is a task of global dimension. That is
why strengthening and improving the international
monitoring of human rights violations becomes
particularly acute today. At the same time, we remain
convinced that the use of force cannot be considered an
adequate means of ensuring respect for human rights.
I wish to emphasize that adherence to and
protection of human rights became the key policy
principle of my country. Ukraine has signed and
ratified all basic international documents in the field of
human rights and put in place at the national level
effective mechanisms for their implementation. This
year Ukraine adopted a decision to abolish capital
punishment.
The time that has passed since the historic Rome
Conference clearly reaffirmed the epoch-making
significance of the document it adopted. We consider
the International Criminal Court the only viable
democratic mechanism of a universal character to
enforce compliance with and respect for international
humanitarian law.
I would like to join previous speakers in
expressing our great hopes for the continuing role of
the United Nations in bringing solutions to global
problems. Given the complexity and the
multidimensional nature of this task, our Organization
needs to stand on a solid financial footing. We hope
that this session will enable us to speed up the process
of reforming and improving the mechanisms of the
apportionment of the United Nations expenses on the
basis of objective economic criteria. Therefore, the
process of United Nations reform, initiated three years
ago, should get additional impetus.
There is also a need to reactivate the efforts
aimed at Security Council reform, which is the key
element within the process of renewing the United
Nations. This was rightly emphasized in the statements
of many world leaders at the Millennium Summit.
The absence of substantive progress on this issue
limits the capacities of the Council as the major
instrument of collective security. I would like to
reiterate the position of Ukraine that the Security
Council's comprehensive reform should be based on
the norms and principles of the United Nations Charter.
In our view, increased representation in the Security
Council for all regional groups should remain an
essential principle. The interests of both developed and
developing countries have to be taken into account.
Ukraine believes that the necessary balance within an
expanded Security Council can be achieved through an
increase in both categories of its members.
By pursuing the path of strengthening the United
Nations and building up its institutions on democratic
foundations, the international community reinforces its
own capacity to meet the challenges of the time and to
create a climate of justice in international relations and
an atmosphere of mutual respect between States,
peoples and civilizations.
In the course of the historic Millennium Summit,
the international community, enriched by this
Organization's half-century of experience, outlined the
road map to be followed by mankind in the twenty-first
century. Only by intensifying concerted and resolute
efforts to attain our determined goals will we realize
10

the ideals of the Charter of the United Nations. After
all, this is the only raison d'être for our Organization.





